DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim of priority to provisional application no. 62/702,638 filed 24 July 2018.

Response to Amendment
Replacement drawing sheets for Figures 1-3 were received on 17 February 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 17 February 2021.
The specification objections have been obviated in view of Applicant’s amendments filed 17 February 2021.
The claim objections have been obviated in view of Applicant’s amendments filed 17 February 2021.
The rejections of claim 7, 15, and 19 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 17 February 2021 and have been withdrawn.
Claims 6-7, 9-10, 14-15, and 17-19 have been canceled. Claims 1 and 11 have been amended to include the allowable subject matter indicated in the Non-Final Rejection sent 08 December 2020.
Claims 1-5, 8, 11-13, and 16, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
	Claims 1-5, 8, 11-13, and 16 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose a trampoline apparatus with all of the structural and functional limitations, further in light of the track portion constructed of hook and loop material.

	The closest prior art of record includes Davis et al. (US 2015/0360067, hereinafter Davis).
	Regarding independent claim 1, Davis teaches a transition trampoline apparatus (trampoline 10) for gymnastics and tumbling training, 2comprising: 3a bed assembly having a first end and a second end opposite said first end and having 4a left edge and a right edge extending peripherally between said first and 5second ends, respectively, and including a track portion (flat body portion 42) having a planar 6configuration extending between and bounded by said first and second ends 7and said left and right edges (Fig. 5a), 8said bed assembly including a top side and a bottom side opposite said top side, said 9bed assembly having a planar configuration and being constructed of a semi- 10flexible material (Para. [0032], lines 9-13: “the trampoline bed may be constructed of polypropylene webbing having a vinyl top surface … the construction is to reduce impact stress on athletes using the product in acrobatic maneuvers”); 11a left section (safety pad 60) constructed of a loop fastening material (hook and loop fastening strip 72) attached to and extending 12longitudinally atop said top side of said bed assembly adjacent said left edge 13of said bed assembly; 14a right section (safety pad 60) constructed of a loop fastening material (hook and 
	Davis does not teach a guide strip attached to and extending longitudinally along a center axis of said track portion of said bed assembly between said first and second ends, said guide strip being indicative of a correct direction in use; wherein; said track portion is constructed of hook and loop material having a first color; said left section and said right section include a second color different than said first color; said guide strip includes a third color different than said first and second colors.

Regarding independent claim 11, Davis teaches a transition trampoline apparatus (trampoline 10) for gymnastics and tumbling training, comprising: 3a bed assembly having an elongate and rectangular configuration constructed of a 4polypropylene material that is semi-rigid and yet resilient, 5said bed assembly having a first end and a second end opposite said first end 6and having a left edge and a right edge extending peripherally between 7said first and second ends, respectively, and including a track portion (flat body portion 42) 8having a planar configuration extending between and bounded by said 9first and second ends and said left and right edges (Fig. 5a), 10said bed assembly including: 11a top side and a bottom side opposite said top side; 12a left section (safety pad 60) constructed of a loop fastening material (hook and loop fastening strip 72) attached to and 13extending longitudinally atop said top side of said bed assembly 14adjacent said left edge of said bed assembly; 15a right section (safety pad 60) constructed of a loop fastening material (hook and loop fastening strip 72) attached to and 16extending 
	Davis does not disclose a plurality of D-ring fasteners; and a guide strip attached to and extending longitudinally between said first and second ends along a center axis of said track portion of said bed assembly, said guide strip being indicative of a correct direction in use; wherein; said track portion is constructed of hook and loop material having a first color; said left section and said right section include a second color different than said first color; said guide strip includes a third color different than said first and second colors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784